Case 1:17-cr-20865-RAR Document 20 Entered on FLSD Docket 07/23/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 17-20865-CR-RUIZ(s)

  UNITED STATES OF AMERICA

                 Plaintiff,

  vs.

  NADER MOHAMAD FARHAT,

              Defendant.
  ______________________________/



         GOVERNMENT=S RESPONSE TO THE STANDING DISCOVERY ORDER

         The United States of America, in response to the Standing Discovery Order issued in this

  case, files this response as to defendant Nader Farhat that is alphabetized and numbered to

  correspond to that original order.

         A.      1.      The audio recordings of defendant Nader Farhat’s calls and meetings with
                         the confidential source are attached, as well as Farhat’s calls captured by
                         Paraguayan judicialized wires, and Farhat’s emails and messages
                         contained in his electronic devices that were searched based on a search
                         warrant.

                 2.      The portion of the written record containing the substance of oral
                         statements made by the defendants before or after arrest in response to
                         interrogation by a person then known to the defendant to be a government
                         agent is attached.

                 3.      The defendant has not testified before a grand jury in this case.

                 4.      The criminal record of the defendant, if any exists, will be made available
                         upon receipt by the government.
                         .
                 5.      The books, papers, documents, photographs, tangible objects,
                         buildings or places which the government intends to use as evidence at
                         trial to prove its case in chief, or were obtained or belonging to the
                         defendant may be inspected by calling the undersigned to set up a date and
                         time that is convenient to both parties.
Case 1:17-cr-20865-RAR Document 20 Entered on FLSD Docket 07/23/2019 Page 2 of 5




                     The attachments to this discovery response are not necessarily copies of
                     all books, papers, documents, and other evidence that the government may
                     intend to introduce at trial.

             6.      There were no physical or mental examinations made in connection with
                     this case.

       B.    DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the
             disclosure and production of those items described and listed in paragraph B of the
             Standing Discovery Order, and as provided by Federal Rule of Criminal
             Procedure 16(b).

       C.    The only information or material known to the United States which may be
             favorable to the defendant on the issues of guilt or punishment within the scope of
             Brady v. Maryland, 373 U.S. 83 (1963) or United States v.Agurs, 427 U.S. 97
             (1976) are enclosed in the documents attached to this response.

       D.    The government will disclose any payments, promises of immunity, leniency,
             preferential treatment, or other inducements made to prospective government
             witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972), or
             Napue v. Illinois, 360 U.S. 264 (1959).

       E.    The government will disclose any prior convictions of any alleged co-conspirator,
             accomplice or informant who will testify for the government at trial.

       F.    Reports regarding witnesses’ identification of the defendant are enclosed.

       G.    The government agents and officers involved in this case have been advised to
             preserve all rough notes they may have taken.

       H.    The United States will advise the defendant, prior to trial, of its intent to introduce
             during its case in chief, evidence of other crimes, wrongs or acts as provided by
             Federal Rule of Evidence 404(b). Any evidence made available for inspection
             may be offered in the government's case in chief under Federal Rule of Evidence
             404(b) or otherwise. In particular, the government would reserve the ability to use
             at trial in this case, as either 404(b) or inextricably intertwined evidence, any
             evidence that is relevant to the charges in the separate, superseding indictment
             against Farhat that is currently pending in the Eastern District of New York in
             case number 18-cr-00292-JMA.

       I.    The defendant is not an aggrieved person, as defined in Title 18, United States
             Code, Section 2510(11), of any electronic surveillance by the United States
             Government. However, as noted in paragraph A.1, the defendant’s calls were
             surveilled by Paraguayan law enforcement pursuant to their own authority and a
             copy of those calls are being provided in discovery.
Case 1:17-cr-20865-RAR Document 20 Entered on FLSD Docket 07/23/2019 Page 3 of 5




       J.    The United States has ordered transcripts of the grand jury testimony of all
             witnesses who will testify for the government at the trial of this case. The
             transcripts will be provided as required by Title 18, United States Code, Section
             3500.

       K.    No contraband was handled or seized as part of this indictment.

       L.    The government does not know of any automobile, vessel, or aircraft allegedly
             used in the commission of this offense that is in the U.S. government's possession.

       M.    There are no latent fingerprints or palm prints relevant to this case.

       N.    To date, the government has not received a request for disclosure of the
             subject-matter of expert testimony that the government reasonably expects to offer
             at trial.

       O.    The government will make every possible effort in good faith to stipulate to all
             facts or points of law the truth and existence of which is not contested and the
             early resolution of which will expedite trial.

             The government is aware of its continuing duty to disclose such newly discovered
             additional information required by the Standing Discovery Order, Rule 16(c) of
             the Federal Rules of Criminal Procedure, Brady, Giglio, Napue, and the obligation
             to assure a fair trial.

             In addition to the request made above by the government pursuant to both Section
             B of the Standing Discovery Order and Rule 16(b) of the Federal Rules of
             Criminal Procedure, in accordance with Rule 12.1 of the Federal Rules of
             Criminal Procedure, the government hereby demands Notice of Alibi defense; the
             approximate time, date, and place of the offense was:

             Date and Place: See Indictment
Case 1:17-cr-20865-RAR Document 20 Entered on FLSD Docket 07/23/2019 Page 4 of 5




         The attachments to this response are included on one USB drive, Bates numbered 0001-
  0739, which is being sent this day by Federal Express to defense counsel. Additionally, one
  document, Bates numbered 0740-0742, was emailed to defense counsel today. Additional
  discovery will be forthcoming soon, including the contents of Farhat’s computer servers and any
  additional English translations of relevant messages or other communications, the originals of
  which in their native language are being produced in this attachment.

         A discovery log has been emailed directly to defense counsel.



                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                          By: s/ Michael Thakur____________________
                                              MICHAEL THAKUR
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Court No. A5501474/
                                              Florida Bar No. 1011456
                                              99 Northeast 4th Street
                                              Miami, Florida 33132-2111
                                              Tel: (305) 961-9361
                                              Fax: (305) 530-7976
                                              Email: Michael.Thakur@usdoj.gov
Case 1:17-cr-20865-RAR Document 20 Entered on FLSD Docket 07/23/2019 Page 5 of 5



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

  Clerk of Court using CM/ECF this 23rd day of July 2019, and that the foregoing document is

  being served this day on all counsel of record via Notices of Electronic Filing generated by

  CM/ECF.

  .

                                                       s/ Michael Thakur
                                                       MICHAEL THAKUR
                                                       Assistant United States Attorney
